Opinion issued May 16, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-17-00219-CR
                            ———————————
                    STEVEN ANDRUE ACUNA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1525069


                          MEMORANDUM OPINION
      Appellant, Steven Andrue Acuna, has filed a motion to dismiss this appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). Although the motion

does not contain a certificate of conference, it contains a certificate of service on

counsel for the State, has been on file with this Court for more than ten days with no
response, and no opinion has issued. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2),

42.2(a).

      Accordingly, we grant the motion and dismiss this appeal.1 See TEX. R. APP.

P. 42.2(a), 43.2(f).

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appellant’s notice of appeal from trial court cause number 1536202 has been
      assigned to appellate cause number 01-17-00220-CR.
                                           2